                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 BEACON MARITIME, INC., AND                    §
 BETTER GOLD ENTERPRISES, LLC                  §
                                               §
                Plaintiffs                     §
                                               §
 vs.                                           §   CIVIL ACTION NO. 4:19-cv-03811
                                               §
 HEAVY LIFT VB-10,000, in rem, her             §   ADMIRALTY RULE 9(H)
 engines, tackles and apparel, et al.,         §
 VERSABAR, INC., VERSAMARINE,                  §
 LLC, AND VERSABUILD, LLC                      §
                                               §
                Defendants                     §

                             DEFENDANTS’ ORIGINAL ANSWER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendants Heavy Lift VB-10,000, in rem, through her owner Versamarine, LLC, and

Versabar, Inc., Versamarine, LLC, and Versabuild, LLC, in personam, file this original answer

to plaintiffs Beacon Gold Maritime, Inc.’s and Better Gold Enterprises, LLC’s original

complaint, and respectfully show:

                                        12(b) Defenses

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendants aver that

plaintiff Beacon Maritime, Inc. is not a proper party in interest to the extent it may have no

proprietary interest in the subject rig, and both plaintiffs have failed to state a claim against

defendants upon which relief can be granted.

                                       Original Answer

       1.     Paragraph 1 of plaintiffs’ original complaint serves as an introduction and does

not require an answer from defendants.
       2.      Defendants admit the allegations in paragraph 2, except defendants deny

jurisdiction is proper under 9 U.S.C.A. § 8.

       3.      Defendants do not have sufficient information to admit or deny the allegations

raised in plaintiffs’ paragraph 3; therefore, the allegations are denied.

       4.      Defendants do not have sufficient information to admit or deny the allegations

raised in plaintiffs’ paragraph 4; therefore, the allegations are denied.

       5.      Defendants do not have sufficient information to admit or deny the allegations

raised in plaintiffs’ paragraph 5; therefore, the allegations are denied.

       6.      Defendants admit the allegations in paragraph 6.

       7.      Defendants admit the allegations in paragraph 7, except that Versamarine is a

limited liability company, not a corporation.

       8.      Defendants admit the allegations in paragraph 8, except that Versabuild is a

limited liability company, not a corporation.

       9.      Defendants admit the portion of paragraph 9 that they “own, lease or otherwise

have control over a facility on the Sabine River in Texas at which a vessel known as the

HEAVY LIFT VB-10,000, which Defendants own, operate and/or control.” Defendants do

not have sufficient information to admit or deny the rest of the allegations in paragraph 9;

therefore, those allegations are denied.

       10.     Defendants admit the allegations in paragraph 10, except it is not entirely

accurate to state the VB-10,000 was secured to a bulkhead to ride out the storm.

       11.     Defendants admit the portion of paragraph 11 alleging that the VB-10,000

broke free of its moorings, traveled southward down the Sabine River, and allided with the

POC. Defendants deny all other allegations in paragraph 11.


                                                2
       12.     Defendants admit that at the time plaintiffs’ complaint was filed, the VB-10,000

was within the jurisdiction of the United States District Court for the Southern District of

Alabama, Southern Division, as alleged in paragraph 12. The rest of the allegations in

paragraph 12 state a legal conclusion and do not require an answer from defendants.

       13.     Defendants deny the allegations in paragraph 13.

       14.     Defendants deny the allegations in paragraph 14.

       15.     Paragraph 15 includes plaintiffs’ conclusion and prayer and does not require an

answer from defendants. To the extent an answer is required, defendants deny any

allegations.

                                           Defenses

       16.     Defendants would show that Plaintiffs were not injured and damaged as

alleged and have not suffered the alleged damages claimed in their complaint.

       17.     Defendants would show that no actions or inactions by, or fault of, Defendants

proximately caused Plaintiffs’ damages or injuries, if any.

       18.     Plaintiffs’ injuries and damages, if any, were proximately and/or legally

caused, in whole or part, by the sole, joint, comparative, or concurrent negligence, fault,

breach of duty and/or violation of laws, rules or regulations of plaintiffs and/or of third

parties and/or by instrumentalities not under the control of defendants and for which

defendants are not legally responsible.

       19.     Plaintiffs’ injuries and damages, if any, were caused by an act of God and/or

vis major and/or inevitable or unavoidable accident.

       20.     Plaintiffs failed to mitigate, minimize or abate their damages, if any.




                                               3
       21.     Plaintiffs’ claims are barred or limited because Plaintiff is not entitled to recover

the value of any betterment that any repair would provide to it. Also, to the extent the

PROFESSOR OCEAN CHIEF (“POC”) was damaged, it was a constructive total loss and

any damages are limited to its fair market value at the time of the incident.

       22.     Plaintiffs’ damages, if any, were caused by or were the result of an independent,

intervening, and/or superseding cause over which defendants had no control and which was

not reasonably foreseeable, and/or not by any negligence or fault on the part of defendants.

       23.     Plaintiffs’ damages, if any, were the result in whole or in part of preexisting

and/or subsequently occurring conditions, for which Defendants are not legally responsible.

       24.     Defendants complied at all material times with applicable laws, rules,

regulations and industry standards, and were not negligent or not at fault for the breakaway,

and are entitled to complete exoneration from liability to plaintiffs.

       25.     On information and belief, the allision may have been the result of the POC

being moored in a place it either should not have been or in a place making it more likely to

be hit under the circumstances, and/or the result of it not having proper lights, and/or possible

violations of rules and regulations, and/or plaintiffs assumed the risk by not taking

precautions to avoid an allision, all of which are currently being investigated, and defendants

will assert if there is the factual basis to do so.

       26.     Defendants reserve the right to amend their original answer and to assert any

and all defenses as may become evident over the course of this dispute.

       WHEREFORE, defendants Heavy Lift VB-10,000, in rem, Versabar, Inc.,

Versamarine, LLC, and Versabuild, LLC, in personam, pray that plaintiffs take nothing in this

suit and for such other and further relief to which they are justly entitled.


                                                  4
                                          Respectfully submitted,

                                          /s/ Michael A. Orlando
                                          Michael A. Orlando – Attorney in Charge
                                          Texas Bar No. 15302700
                                          Fed. ID. No. 1814
                                          MEYER ORLANDO LLC
                                          13201 Northwest Freeway, Suite 119
                                          Houston, Texas 77040
                                          Telephone (713) 460-9800
                                          Facsimile (713) 460-9801
                                          morlando@meyerorlando.com
                                          ATTORNEYS FOR HEAVY LIFT VB-10,000,
                                          VERSABAR, INC., VERSAMARINE, LLC, AND
                                          VERSABUILD, LLC
OF COUNSEL:

MEYER ORLANDO LLC
Kristi L. Hamilton
Texas Bar No. 00787118
Fed. ID. No. 17598
Mike A. Orlando, Jr.
Texas Bar No. 24070367
Fed. ID. No. 1051267

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
document has been forwarded to the following counsel by electronic filing, hand delivery,
facsimile transmission, and/or regular or certified mail, return receipt requested and/or any
other method available under the Federal Rules of Civil Procedure on this 10th day of
October, 2019.

Blaine H. Crutchfield                                                      via electronic service
Hand Arendall LLC
PO Box 123
Mobile, Alabama 36601

Frank Piccolo                                                              via electronic service
John Ribarits
Chaffe McCall LLP
801 Travis Street, Ste. 1910
Houston, Texas 77002
Attorney for Plaintiffs
                                          /s/ Michael A. Orlando
                                          Michael A. Orlando

                                             5
